NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                               No. 19-3666
                               __________

 OVERTON WAYNE PAULEY, on behalf of Asatru/Odinist Faith Community;
      ZACHARY T. KING; DAVID J. GOWER; JASON SWISHER;
        WILLIAM RAY RHOADES; WILLIAM J. THOMPSON;
      STORMEY D. KISSELL; CHRISTOPHER D. BLACKBURN

                                    v.

  CHARLES E. SAMUELS, JR., FBOP Director; BOBBY L. MEEKS, Warden;
      HOWARD BARRON, Assistant Warden; DOUG BAILY, Captain;
RICHARD GLOGAU, Supervisor Chaplain; BRIAN GRIMM, Assistant Chaplain;
 SCOTT WILSON, Unit Manager BB; KEITH WILLIAMS, Unit Manager DA;
T. SMITH, BB Unit Case Counselor; CHASE FARREL, DA Unit Case Manager;
     TINA SWANSON, Budget Analyst; SIS LT. MR. TROUNLEFIELD;
              SIS LT. MR. ASHLEY; DAN BOYER, SOR

                                        Overton Wayne Pauley, Appellant
                ____________________________________

             On Appeal from the United States District Court
                for the Western District of Pennsylvania
                 (D.C. Civil Action No. 1-15-cv-00158)
             Magistrate Judge: Honorable Richard A. Lanzillo
              ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                              April 7, 2022

         Before: MCKEE, SHWARTZ and MATEY, Circuit Judges

                       (Opinion filed: May 17, 2022)
                                        ___________

                                         OPINION*
                                        ___________

PER CURIAM

         Pro se appellant Overton Pauley is a federal prisoner who was previously

incarcerated at the Federal Correctional Institution, McKean (FCI-McKean). In May

2015, he filed a complaint in Pennsylvania state court against the Director of the Bureau

of Prisons and thirteen officials at FCI-McKean. He alleged that he was denied religious

items, funds, and opportunities to practice Odinism,1 in violation of, inter alia, the First,

Fifth, and Eighth Amendments and the Religious Freedom Restoration Act of 1993

(“RFRA”), 42 U.S.C. § 2000bb, et seq.2 Pauley sought injunctive and declaratory relief

as well as monetary damages. The defendants removed the case to federal court, and the

parties agreed to proceed before a Magistrate Judge.3 See 28 U.S.C. § 636(c).




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
    Pauley describes Odinism as “an ancestral folk religion.” Mem. Op. 1, ECF No. 131.
2
  Pauley originally had several co-plaintiffs (all fellow prisoners at FCI-McKean);
however, all but one of them was dismissed from the case before the summary-judgment
stage, and Pauley is the only one who is appealing here.
3
  In September 2016, the Magistrate Judge dismissed a number of Pauley’s claims,
including claims pursuant to the Religious Land Use & Institutionalized Persons Act of
2000 (“RLUIPA”), 42 U.S.C. § 2000cc, et seq. Pauley has abandoned these claims on
appeal. See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993).
                                               2
       In September 2019, following discovery, the Magistrate Judge granted summary

judgment in favor of the defendants. The Magistrate Judge concluded that: (1) Pauley’s

request for injunctive relief had become moot in light of his transfer to a different federal

prison; (2) his constitutional claims for damages could not proceed because none of them

is cognizable under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971); and (3) the defendants were entitled to qualified

immunity as to Pauley’s claims under the RFRA. Pauley sought reconsideration, but the

Magistrate Judge denied his request. This appeal followed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over a district court’s grant of summary judgment. Blunt v. Lower

Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir. 2014). Summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       We have reviewed the record and agree with the Magistrate Judge that, for

substantially the reasons he provided, the defendants were entitled to summary judgment.

We need not repeat the Magistrate Judge’s thorough analysis here and address only the

arguments Pauley raises on appeal.

       Pauley first argues that the Magistrate Judge erred in granting defendants

summary judgment on his claim that the defendants violated the RFRA by refusing to

provide him with outdoor worship on a weekly basis. The Magistrate Judge determined

that the defendants were entitled to qualified immunity as to this claim because Pauley

failed to provide evidence sufficient to support a triable issue concerning whether the

                                              3
prison’s policies regarding outdoor practice substantially burdened his exercise of

religion. See Mack v. Warden Loretto FCI, 839 F.3d 286, 304 (3d Cir. 2016) (explaining

that a “substantial burden” exists where, inter alia, the “government puts substantial

pressure on an adherent to substantially modify his behavior and to violate his beliefs”

(quotation marks omitted)). Pauley now asserts that, in reaching this conclusion, the

Magistrate Judge overlooked an affidavit he provided in which an Odinist expert stated

that the Odinist religion requires outdoor services for congregate worship. We have

reviewed the affidavit, however, and at no point did the affiant state that Odinists must

congregate outdoors on a weekly basis.4 We see no error in the Magistrate Judge’s

analysis of this claim.

       Pauley also argues that the Magistrate Judge “failed to address the extremely long

time it took [for the defendants] to provide some of the[] essential religious items and that

delay placed a substantial burden on Pauley.” Br. 2, ECF No. 27. As the defendants

note, however, Pauley did not include this “delay” theory in his pleadings or seek leave to

amend the pleadings. Therefore, the Magistrate Judge did not err in not addressing it.

See Trishan Air, Inc. v. Fed. Ins. Co., 635 F.3d 422, 435 (9th Cir. 2011) (noting that

“summary judgment is not a procedural second chance to flesh out inadequate

pleadings”). In any event, the record evidence does not support a triable issue as to

whether this delay substantially burdened Pauley’s ability to exercise his faith.


4
  The Magistrate Judge denied as moot Pauley’s post-judgment motion to take judicial
notice of the affidavit, explaining that the information contained therein was repetitive of
information in the summary judgment record. See Order, ECF No. 130.

                                             4
       Lastly, Pauley argues that the Magistrate Judge erred in failing to consider

whether he could obtain a declaratory judgment on his constitutional claims. Pauley

concedes that his transfer out of FCI-McKean mooted his request for injunctive relief but

maintains that he can still obtain declaratory relief. We have previously made clear,

however, that “[a]n inmate’s transfer from the facility complained of generally moots the

equitable and declaratory claims.” Sutton v. Rasheed, 323 F.3d 236, 248 (3d Cir. 2003),

as amended (May 29, 2003); see also Abdul-Akbar v. Watson, 4 F.3d 195, 197 (3d Cir.

1993) (concluding that former inmate’s claim that the prison library’s legal resources

were constitutionally inadequate was moot because plaintiff was released five months

before trial). Because nothing in the record suggests that Pauley will be transferred back

to FCI-McKean, this general rule applies here.5

       We have considered Pauley’s remaining arguments on appeal and conclude that

they are meritless. Accordingly, we will affirm the Magistrate Judge’s judgment.




5
 The elements necessary to invoke the “capable of repetition” exception to the mootness
doctrine are not present here. See Weinstein v. Bradford, 423 U.S. 147, 149 (1975).
                                             5